Title: From George Washington to Captain Nathaniel Jarvis, 13 June 1778
From: Washington, George
To: Jarvis, Nathaniel


                    
                        Sir
                        Head Quarters Valley Forge 13th June 1778
                    
                    I recd yours of the 11th: It is my wish to indulge every Officer, who thinks himself aggrieved by his superior, with an opportunity of redressing himself by a Court of Enquiry. But when I reflect how often these enquiries are demanded, upon differences occasioned by sudden heat, I wish Gentlemen would cooly consider before they carry matters to such a length, that the decision of the Court and my determination thereon, must appear before the public.
                    
                    The Charges you make against ⟨Colo. Jackson⟩ are of as high a nature as one Officer can make against another, and if you cannot fully support them, you will lay yourself open to censure.
                    I would therefore advise you rather to leave the matter to a few Gentlemen of your own Corps, than to bring it before a Court, except, upon reflection, you conceive yourself able to support your allegations fully. I am Sir Your most obt Servt
                    
                        Go: Washington
                    
                